Beck, J.
1. These two oases are controlled in principle by tlie case of Moran v. State, ante.
2. Where the only effect which evidence offered as newly discovered, in-support of a motion for a new trial,-is to impeach the testimony of a| witness, the new trial will not be granted, under the oft-repeated rulings of this court.
3. The evidence in each case amply supported the verdict, and no errors of law were committed by the trial judge.

Judgment affirmed in each caso.


All the Justices concur.